Exhibit 10.4

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

SALES AGREEMENT

THIS AGREEMENT is made and entered into as of February 9, 2008, by and among
(*NAME CONFIDENTIAL*) (“Seller”) and (*NAME CONFIDENTIAL*), a (*STATE
CONFIDENTIAL*) Limited Liability Company (“Purchaser”) as follows0.

W I T N E S S E T H:

For and in consideration of the covenants and agreements contained in this
Agreement, it is hereby covenanted and agreed between the parties hereto as
follows:

1. Subject Property. Upon and subject to the terms, covenants and conditions
herein, Seller agrees to sell and convey to Purchaser, and Purchaser agrees to
buy from Seller, the following items in subparagraphs (a) through
(f) (collectively, the “Subject Property”):

(a) The approximately 18,500 square foot building and interior leasehold
fixtures/improvements situated on that tract or parcel of land having a street
address of (*ADDRESS CONFIDENTIAL*) and being more particularly described on the
attached Exhibit “A” (but not the land thereunder) subject only to the
“Permitted Encumbrances” described on the attached Exhibit “B”;

(b) All right, title and interest of Seller in and to all fixtures, equipment,
finishes, window treatments, carpets, safety equipment, and other tangible items
of personalty, used in the operation of the Subject Property (collectively, the
“FFE”);

(c) All right, title and interest of Seller in and to (i) the security system,
service, utility, and maintenance leases or contracts and other contracts,
agreements and leases affecting the Subject Property to the extent said leases,
contracts, and agreements are assignable by Seller and all deposits made
pursuant thereto listed on Exhibit “C” (the “Contracts”) (but excluding the
Ground Lease on the underlying Land which will be executed between some or all
the parties hereto on the date of Closing hereof) and (ii) the deposits and
other payments previously made under the Contracts, together with the right to
receive the same; all of the foregoing shall be paid in full by Seller at
closing or cancelled by Seller. Purchaser does not assume any obligations
thereunder unless agreed to by Purchaser and except as disclosed on Exhibit “B”;

(d) All transferable consents, authorizations, variances, waivers, licenses,
permits and approvals from any governmental or quasi-governmental agency,
department, board, commission, bureau or other entity of instrumentality in
respect of the Subject Property, including, without limitation, those with
respect to the foundation, roof and roof equipment use, utilities, building,
fire, life, safety, traffic and zoning

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(collectively, the “Approvals”) heretofore or hereafter held by or granted to
Seller (but excluding the SOB license or (*NAME CONFIDENTIAL*) permits held by
(*NAME CONFIDENTIAL*)); and

(e) All that the owner has to the extent that it is available of the books,
records, files, plans, specifications, surveys, environmental studies, roof
equipment, maintenance records (for at least three (3) years), rental records,
including delinquency reports, estoppel letters and engineering reports
(collectively, the “Books”) of Seller in connection with the operation and
maintenance of the Subject Property.

(f) Notwithstanding anything above to the contrary, the “Subject Property”
includes the former lease between Seller and (*NAME CONFIDENTIAL*) (which will
be terminated upon Closing of this transaction) but does not include the lease
being entered into on this date between Seller and Purchaser wherein Purchaser
is leasing the underlying Land upon which the Subject Property is located.

2. Price.

2.1 Purchase Price.

(a) The purchase price (the “Purchase Price”) to be paid by Purchaser to Seller
for the Subject Property shall be One Million Seven Hundred Thousand Dollars
($1,700,000.00). The Purchase Price shall be paid by Purchaser to Seller upon
the delivery of a Bill of Sale (subject only to the permitted encumbrances
listed on Exhibit “B” attached hereto and incorporated by reference) and other
instruments and conveyances required hereunder, at Closing, provided that such
amount shall be adjusted by prorations of items as provided for herein. Except
as otherwise provided in Section 2.2 hereof, payments will be made by wire
transfer or delivery of cashier’s or certified checks drawn on a banking
institution satisfactory to Seller.

2.2 Earnest Money.

Purchaser shall pay to or deposit with Escrow Agent, within ten (10) days of the
full execution of this Agreement the sum of One Hundred Thousand ($100,000.00)
Dollars. The One Hundred Thousand ($100,000.00) Dollars shall be Earnest Money
which Escrow Agent shall pay at Closing to Purchaser, or shall be paid by Escrow
Agent to Seller as liquidated damages or returned by Escrow Agent to the
Purchaser, according to the terms hereof.

2.3 Within ten (10) days after the date hereof, Seller will furnish to Purchaser
the following, which shall be and become annexed and attached hereto and
integral parts of this Agreement;

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

Schedule

 

  I True and complete copies of all contracts, leases, rent rolls (in form and
containing sufficient detail satisfactory to Purchaser), delinquency reports,
maintenance records, surveys, environmental reports, warranties, service
contracts, engineering studies and management agreements.

 

  II List of all existing insurance policies for or covering the Subject
Property, and at Purchaser’s request, copies of the policies disclosed thereon.

3. Representations, Warranties and Certain Covenants.

3.1 Of Seller. To induce the Purchaser to enter into this Agreement, Seller
makes the following representations, warranties and covenants, each of which is
material to and is relied upon by Purchaser, and each of which shall be
effective and true on or prior to the approval of this Agreement and at closing.

(a) Seller has the right, power and authority to sell the Subject Property to
Purchaser in accordance with the terms and conditions hereof, and to execute,
deliver and perform its obligations under this Agreement and all other
instruments, conveyances, or to be executed and delivered, by Seller in
connection with the transactions contemplated herein. This Agreement and all
other documents executed and delivered, or to be executed and delivered, by
Seller in connection with the transactions contemplated herein, have been, or at
the appropriate time will be, duly executed and upon delivery will constitute,
the legal, valid and binding obligations of Seller, enforceable in accordance
with their respective terms and provisions, subject, however, to the effect of
any bankruptcy, reorganization, moratorium, insolvency or other laws affecting
the rights of creditors generally. Seller has taken all action, corporate or
otherwise, required to authorize its execution, delivery and performance of this
Agreement and such other documents. There are, to the best of Seller’s
knowledge, no claims, defenses, personal or otherwise, or offsets whatsoever to
the validity or enforceability with respect to Seller of this Agreement or any
other documents executed and delivered, or to be executed and delivered, by
Seller in connection with the transactions contemplated herein nor, to the best
of Seller’s knowledge, is there any basis for any such claim, defense or offset
known to Seller.

(b) To the best of Seller’s knowledge neither the execution nor delivery of this
Agreement nor the consummation of the transactions contemplated herein will
conflict with, or result in a breach of, the terms, conditions or provisions of,
or constitute a default under, any agreement, contract, or instrument to which
Seller is a party; and

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(c) The Subject Property including all the leasehold estate, personalty,
contract rights, leases, and the like which are to be transferred to the
Purchaser hereunder, constitute all of the property and property rights located
on or used in connection with the operation of the Subject Property; and

(d) To the best of Seller’s knowledge at Closing, all of the equipment, personal
property and the like shall be in substantially the same working order as on the
date hereof, reasonable wear and tear excepted, and the Personalty, including
equipment, heating and air conditioning systems and the like, shall be in good
operating condition and state of repair at closing, except for such defects as
shall be disclosed in writing to Purchaser at or before the Closing; and

(e) Seller has good and marketable title to the Subject Property and such assets
at closing shall be free and clear of all liens, encumbrances, equities,
restrictions, leases, claims of mechanics and materialmen, special assessments,
liabilities and claims of every kind and nature whatsoever, except as disclosed
on Exhibit “D” (those matters disclosed thereon being referred to as “All
Encumbrances”) and the lease referenced in paragraph 1(f). Within fifteen
(15) days following the execution of this Agreement, Seller shall deliver to
Purchaser, at Seller’s expense, a survey showing improvements in place and the
location and book and page number of all easements; and

(f) To the best of Seller’s knowledge all leases, contracts and other agreements
to be transferred to Purchaser hereunder are valid, subsisting and in full force
and effect without any change or modification not herein reflected in writing,
and there exists no default (nor any state of facts which with or without the
giving or notice and/or lapse of time would constitute a default) on the part of
the Seller under any thereof. Seller has obtained or will obtain prior to the
Closing all necessary consents for the assignment of said agreements to
Purchaser hereunder or for their termination as the case may be; and

(g) To the best of Seller’s knowledge the present use by Seller of the Subject
Property to be conveyed pursuant hereto to the Purchaser does not violate any
applicable zoning ordinance, or any health, fire or other statutes, codes, or
ordinances or any regulations issued pursuant thereto and in conveyance to and
use of the initial Subject Property shall not constitute a violation of such,
and, to the best of Seller’s knowledge, the Subject Property complies with all
applicable State and Federal laws; and

(h) Up to and including the date of Closing hereunder, Seller shall maintain the
Subject Property in its present state ordinary wear and tear excepted. At the
date of Closing, the Subject Property shall be in good, fully rentable condition
or if not in such condition at closing, Seller shall be responsible for placing
in good, fully rentable condition within a reasonable time after closing; and

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(i) Except for replacements and changes made or occurring in the ordinary course
of Seller’s business, all of the tangible assets to be conveyed pursuant hereto
will, as of the Closing Date, be in substantially the same conditions, ordinary
wear and tear excepted, as on the date of this Agreement, and Seller shall
maintain and continue to maintain insurance with respect therein in such types
and amounts as have heretofore been maintained; and

(j) Neither Seller nor the Subject Property are subject to a management
agreement which affects or restricts the sale of the Subject Property or the
management thereof by Purchaser or Purchaser’s successors or assigns; and

(k) To the best of Seller’s knowledge the Subject Property did lie in a flood
zone or in a 100 year flood plain but upon information and belief was removed
from same by past owners; and

(l) To the best of Seller’s knowledge the Subject Property is free from
infestation and from damage by termites and other insects and shall be so free
at Closing; Seller agrees to provide Purchaser with a written report from a
licensed and bonded pest control company showing that the Subject Property is
free of all termite and insect infestation, dry rot and fungus; and

(m) Except as disclosed in Exhibit “E”, Seller , to the best of Seller’s
knowledge, is not aware of any condemnation, zoning, environmental, or other
land use regulation proceeding, either instituted or threatened, which would
affect the use, occupancy, or operation of the Subject Property, nor has Seller
received notice of any special assessment affecting any of the Subject Property;
and

(n) Seller is not a party, either as defendant or plaintiff, to any litigation
or administrative proceeding nor is any legal action pending or threatened
regarding the Subject Property or Seller’s use thereof, which would adversely
affect the Subject Property or Seller’s authority to perform its obligation
under this Agreement, and there are no contingent liabilities of which Seller is
aware, except as disclosed on Exhibit “F”; and

(o) To the best of Seller’s knowledge there are no material, latent physical
defects in the Subject Property, all of the Subject Property is in good repair,
except as disclosed on Exhibit “G”; and

(p) There are no material, adverse facts concerning the Subject Property of
which Seller is aware which have not been disclosed to Purchaser; and

(q) These representations and warranties are made at the time Seller executes
this Agreement and are also made at and as of Closing; and

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(r) Intentionally omitted.

(s) Seller shall retain the services of an environmental firm acceptable to
Purchaser (at Purchaser’s sole expense) to conduct a Phase I environmental
inspection of the Subject Property. Seller further agrees that this Agreement
shall become null and void if the limited environmental audit reveals any
material environmental problems in the sole opinion of Purchaser with the
Subject Property. Notwithstanding the foregoing to the contrary, Purchaser shall
have thirty (30) days from the effective date of this Agreement to review the
Phase I environmental inspection of the Subject Property and exercise its option
to terminate this Agreement because of any material environmental problems with
the Subject Property. Seller shall be entitled to a copy of the environmental
report and shall not be under any obligation to correct any environmental
defects.

3.2 Of Purchaser. To induce the Seller to enter into this Agreement, Purchaser
makes the following representation, warranties and covenants, each of which is
material to and is relied upon by Seller:

(a) Purchaser has the right, power and authority to purchase the Subject
Property form Seller in accordance with the terms and conditions hereof, and to
execute, deliver and perform its obligations under this Agreement and all other
instruments, conveyances, or to be executed and delivered, by Purchaser in
connection with the transactions contemplated herein. This agreement and all
other documents executed and delivered, or to be executed and delivered, by
Purchaser in connection with the transactions contemplated herein, have been or
at the appropriate time will be, duly executed and delivered and constitute or,
upon such execution and delivery will constitute, the legal, valid and binding
obligations of Purchaser, enforceable in accordance with their respective terms
and provisions, subject, however, to the effect of any bankruptcy,
reorganization, moratorium, insolvency, or other laws affecting the rights of
creditors generally. Purchaser has taken all action, corporate or otherwise,
required to authorize its execution, delivery and performance of this Agreement
and such other documents. There are no claims, defenses personal or otherwise,
or offsets whatsoever to the validity or enforceability with respect to
Purchaser of this Agreement or any other documents executed and delivered, or to
be executed and delivered, by Purchaser in connection with the transactions
contemplated herein, nor is there any basis for any such claim, defense or
offset known to Purchaser. No consent or approval of any person, firm,
corporation , court trustee, judge, or governmental authority is required to be
obtained by Purchaser in order for Purchaser to enter into this Agreement or any
such other document or to perform fully all of Purchaser’s obligations under
this Agreement except those that have been obtained and are in full force and
effect; and

(b) To the best of Purchaser’s knowledge, neither the execution nor delivery of
this Agreement nor the consummation of the transactions contemplated herein

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

will conflict with, or result in a breach of, the terms, conditions or
provisions of, or constitute a default under any agreement or instrument to
which Purchaser is a party; and

(c) Purchaser shall have a period of thirty (30) days to secure financing
acceptable to Purchaser in an amount not less than $1,360,000.00 on terms
acceptable to Purchaser and if not obtained within said time, this Agreement at
the option of either party may be terminated and Purchaser’s earnest money shall
be refunded. Purchaser shall use all best efforts to obtain financing.

(d) The Purchaser is a limited liability company duly organized and in good
standing in their State of incorporation and authorized to enter into this
transaction and to do business in (*STATE CONFIDENTIAL*). Further, each
Purchaser represents that all actions and approval necessary to enter into and
close this transaction has occurred.

4. Title Matters.

4.1 Review of Title. Within fifteen (15) days of the execution hereof, Purchaser
shall secure a commitment for an owner’s policy of title insurance, or in such
other manner as Purchaser deems appropriate in order that Purchaser may examine
the state of title to the Subject Property. The Subject Property is to be
conveyed free and clear of the mortgage liens and all other liens except for the
permitted encumbrances listed on Exhibit “B”, which shall be satisfied by the
Seller on or prior to closing. In the event that Purchaser shall determine that
the Subject Property is subject to encumbrances or exceptions in addition to the
Permitted Encumbrances, Purchaser may elect to (i) waive any such objection to
such encumbrances or exceptions and proceed to Closing; (ii) within thirty
(30) days of obtaining the title commitment, terminate this Agreement in which
event the Earnest Money shall be returned to Purchaser, and, upon the receipt
thereof by Purchaser, all obligations hereunder shall be null and void and of no
further force or effect; or (iii) within thirty (30) days of the date hereof,
deliver notice in writing to Seller specifying the encumbrances or exceptions
that Purchaser objects to. In the event Purchaser so objects to the state of
title, Seller at its option and without any obligation to do so, may within
thirty (30) days after receipt of Purchaser’s notice of its objections, notify
Purchaser in writing of Seller’s intent to take such action as shall be
necessary to remove the basis for Purchaser’s objections. If Seller is unable to
cure such objections on or before the date of Closing, it shall so notify
Purchaser in writing, and Purchaser may extend the date of Closing for such time
period as it may select (not to exceed thirty (30) business days) by written
notice to Seller. If no cure is effected within such additional time, Purchaser
may elect to (i) waiver such objections and proceed to Closing, or
(ii) terminate this Agreement, in which event the Earnest Money shall be
returned to Purchaser, and upon the receipt thereof by Purchaser, all
obligations hereunder shall be null and void and of no further force or effect.

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

4.2 Title Insurance. Purchaser, at its sole cost and expense, shall procure
owner’s title insurance in such form and with such liability limits as Purchaser
may deem appropriate to insure Purchaser’s interest in the Subject Property from
and after the Closing. Seller shall pay for title abstract and binder costs and
expenses.

5. Closing.

5.1 Closing Date; Concurrent Closings. The consummation of the transactions
herein contemplated (the “Closing” and the date of such Closing, the “Closing
Date”) shall take place simultaneously with the Closing of the Agreement and
Plan of Reorganization provided that neither party shall be obligated to close
unless all conditions to the obligations of such party to close have been
satisfied or waived.

5.2 Place of Closing. The Closing shall take place at the offices of Seller’s
attorney in (*CITY AND STATE CONFIDENTIAL*), or at such other place as may be
mutually agreed upon in writing by Seller and Purchaser.

5.3 Closing Documents; Seller’s Deliveries. Seller shall deliver to Purchaser at
the Closing the following documents, dated as of the Closing Date, the delivery
of which shall be a condition to Purchaser’s obligation to consummate the
purchase and sale herein contemplated;

(a) Bill of Sale. A Bill of Sale conveying good and marketable fee simple title,
in recordable form duly executed by Seller and conveying to Purchaser title to
the Subject Property (the “Deed”);

(b) Bill of Sale. A bill of sale for the FFE, conveying all of Seller’s rights,
title and interest thereto to Purchaser, including Seller’s rights in any leased
equipment free and clear of any liens and encumbrances;

(c) Assignments. An assignment (or, at Purchaser’s option, assignments) duly
executed by Seller in recordable form, assigning and transferring to Purchaser
all of Seller’s right, title and interest in the Leases, Books, the Contacts,
the Approvals, and such other rights, properties, powers and privileges
constituting or relating to the Subject Property as Purchaser may reasonable
request to evidence that the Contracts have been paid in full or cancelled;

(d) Additional Documents. Originals or copies of all other surveys, plans and
specifications for the Subject Property’s records, architect’s plans and
renderings, originals or copies of building permits, certificates of occupancy
for the Subject Property, and other similar documents which are in Seller’s
possession;

(e) The Closing of one certain Agreement and Plan of Reorganization and
Agreement of Merger dated February 9, 2008, between VCG Holding Corp.,

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(*NAME CONFIDENTIAL*) (and the adoption of said Agreement of Merger) and the
parties have executed one certain Ground Lease as referenced herein in paragraph
1(c) , to be effective at the Closing, between Purchaser and Seller of the
Agreement and Plan of Reorganization and Agreement of Merger.

(f) Intentionally omitted;

(g) The termite report required by Paragraph 3.1 (1);

(h) Certificate of Seller concerning written representations and warranties of
Seller as set forth in Paragraphs 3.1 (a) through 3.1 (t);

(i) Deposits;

(j) Intentionally omitted;

(k) Miscellaneous. Such other items, documents, and instruments as Purchaser
reasonably requires.

5.4 Apportionments.

(a) The following shall be apportioned between Seller and Purchaser as of
Midnight on the day immediately preceding the Closing Date (the “Apportionment
Date”):

(i) personal property taxes, water or sewer rates and charges (if not metered),
personal property taxes, or any other governmental tax or charge levied or
assessed against the Subject Property (collectively, the “Taxes”), on the basis
of the respective periods for which each is assessed or imposed, to be
apportioned in accordance with Subsection (b) below;

(ii) water charges to be apportioned in accordance with Subsection (c) below;

(iii) charges for electricity, telephone, television, gas and any other
utilities (collectively, “Utilities”) made by the utility companies servicing
the Subject Property to be apportioned in accordance with Subsection (d) below.
Transferable utility deposits, if any, for which Purchaser shall reimburse
Seller if same be assigned;

(iv) Intentionally omitted;

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

(v) all other expenses previously incurred by Seller, but not paid as of the
date of Closing, which shall be allocated pursuant to Subsection (h) below.

(b) Taxes shall be apportioned on the basis of the fiscal period for which
assessed.

(c) If there are water meters at the Subject Property, Seller shall endeavor to
have the water utility read the meters on or immediately prior to the Closing
Date. Purchaser shall be responsible for all charges thereafter. If such
readings are not obtainable, then, until such time as such readings are
obtained, water charges shall be prorated as of the Closing Date based upon the
per diem rate obtained by using the last period and bills for such charges that
are available.

(d) The Utilities shall be apportioned (i) by having utility company make a
final meter reading on or immediately prior to the Closing Date, the payment of
which shall be Seller’s responsibility, or (ii) if such readings cannot be
obtained, on the basis of the most recent bills that are available. Purchaser
shall be responsible for all utility charges after the Closing Date.

(e) Intentionally omitted;

(f) All amounts due or payable after Closing pursuant to any of the Contracts
shall be paid in full by Seller at Closing.

(g) Intentionally omitted;

(h) All other expenses previously incurred by Seller, but not paid as of the
date of Closing, shall be paid by Seller unless otherwise agreed upon in writing
by Purchaser.

5.5 Accounts Receivable.

(a) As provided in Section 5.7 hereof, the within sale of the Subject Property
does not include any accounts receivable of Seller, except as provided in
Section 5.4 (e) above, for the period through the Apportionment Date all of
which Seller shall have the right to receive, collect, discharge and compromise,
(collectively, the “Accounts Receivable”);

(b) If, on the Closing Date, there shall be any Accounts Receivable owing from
any tenant, Purchaser agrees that any moneys received by Purchaser from such
tenant shall be remitted to Seller; and

(c) The provisions of Section 5.5 hereof shall survive the Closing Date.

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

5.6 Closing Expenses. Seller shall pay its own attorney’s fees and survey costs.
Purchaser shall pay its own attorney fees, Phase I environmental report charges,
all charges for recording of any instrument or document delivered by Seller to
Purchaser, including, without limitation, recording the Deed, and any costs
associated with obtaining a first mortgage loan on the Subject Property
including title policy charges. All costs or expenses of performance of
obligations hereunder and of the consummation of the transactions contemplated
herein that have not been specifically assumed by either party under the terms
hereof shall be borne by the party incurring such cost or expense.

5.7 Agents and Brokers. The parties acknowledge that no agents or brokers have
been involved in the sale and purchase of the Subject Property.

Purchaser shall have no obligation to pay any commission.

Purchaser and Seller shall agree to indemnify and hold the other harmless from
and against any cost, expenses or liabilities for compensations, commissions or
charges which may be claimed by any other broker, finder or similar party by
reason of any actions of the indemnifying party.

5.8 Possession of Subject Property. Seller shall deliver possession of the
Subject Property to Purchaser at the time of closing.

5.9 Concurrent Closings. The parties hereto shall only be required to close on
the transaction contemplated by this Agreement upon the simultaneous Closing of
the following related transactions involving some or all the parties hereto:

(1) one certain Agreement and Plan of Reorganization and Agreement of Merger
dated February 9, 2008, between VCG Holding Corp., (*NAME CONFIDENTIAL*) (and
the adoption of said Agreement of Merger), including the Covenants Not To
Compete (as shown on Schedules 4.2(a) and 4.2(b) to the Agreement and Plan of
Reorganization); and

(2) the parties have executed one certain Ground Lease as referenced herein in
paragraph 1(c).

6. Damage and Destruction. If, prior to the Closing Date, all or any part of the
Subject Property is damaged by fire or other casualty, the following shall
apply:

(a) If there is damage to or destruction by fire or other casualty of a material
part of the Subject Property, Seller shall notify Purchaser of such fact and
Purchaser shall have option to terminate this Agreement upon notice given to
Seller not later than ten (10) days after the date of Seller’s notice. If this
Agreement is terminated as aforesaid, the Earnest Money shall be returned to
Purchaser whereupon this

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

Agreement shall terminate and neither party hereto shall have any further rights
or obligations hereunder. If Purchaser does not elect to terminate this
Agreement as aforesaid, Seller shall, at its option, either (i) proceed to
repair the damage prior to Closing, in which event Seller shall be entitled to
adjourn the Closing Date for up to ninety (90) days (or such longer period as
Purchaser may specify), or (ii) turn over to Purchaser on the Closing Date the
right to receive insurance proceeds in payment of said physical damage or
destruction, and to the extent not so collected, assign to Purchaser the right
to receive and settle same. For purposes hereof, a “material part” shall be
deemed to mean any damage or destruction to the Subject Property, the aggregate
cost or repair or replacement of which exceeds One Hundred Thousand
($100,000.00) Dollars.

(b) If there is damage to or destruction by fire or other casualty of an
immaterial part of the Subject Property neither party shall have the right to
terminate this Agreement and the parties shall nonetheless consummate this
transaction in accordance with this Agreement, without any abatement of the
Purchase Price or any liability or obligation on the part of Seller by reason of
said destruction or damage, provided, however, that in such event, Seller shall
notify Purchaser of such fact and turn over to Purchaser on the Closing Date an
amount equal to any casualty insurance proceeds collected by Seller on account
of said physical damage or destruction, and to the extent not so collected,
assign to Purchaser the right to receive and settle same.

7. Condemnation. In the event that the Subject Property is condemned in whole or
in part, temporarily or permanently, Seller shall promptly notify Purchaser in
writing of such event. Purchaser shall then have the right, upon notice in
writing to seller within ten (10) days of receipt of notice of such condemnation
to terminate this Agreement and thereupon the parties shall be released and
discharged from any further obligations to each other, the Earnest Money and
interest thereon shall be refunded to Purchaser and this Agreement shall become
null and void. If Purchaser does not elect so to terminate this Agreement, the
Purchase Price shall not be reduced but Purchaser shall be entitled to all of
Seller’s share of the proceeds of condemnation awarded.

In such event, Seller shall have no responsibility for the restoration and
repair of that portion of the Subject Property so condemned. Either the
Purchaser or the Seller shall have the right jointly or severally to contest the
condemnation or the condemnation award at its sole expense, but in the
contestation, the contesting party or parties shall realize the results of such
contestation solely or equally, as the case may be.

8. Purchaser’s Right of Inspection. From and for thirty (30) days after the date
hereof (the thirtieth day being referred to as the “Examination Date”),
Purchaser shall be entitled to enter upon the Subject Property in order to
conduct such tests, inspections, examinations, surveys, analyses, investigations
and inquiries with respect to the Subject Property as Purchaser deems necessary.
Purchaser shall have free and complete access to all books, documentation,
agreements and other information in the possession of Seller or any employee,
agent or independent contractor of Seller,

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

pertaining to the ownership, use or operation of the Subject Property; and
Purchaser shall have the right to make copies of same at the expense of
Purchaser. Purchaser shall pay all costs incurred in making such inspections,
tests, analysis and investigations except as herein specified. In the event
Purchaser, in Purchaser’s sole discretion, after making such inspections, etc.,
determines to not purchase the Subject Property, Purchaser may notify the Seller
in writing of his cancellation of this Agreement and receive a refund of his
Earnest Money.

9. Default; Escrow Agent.

9.1 Default; Liquidated Damages. Purchaser and Seller acknowledge that it would
be extremely impractical and difficult to ascertain the actual damages that
would be suffered by Seller if Purchaser fails to consummate the purchase and
sale contemplated herein (for any reason other than Seller’s covenants and
agreements hereunder or the failure of any other of the conditions to
Purchaser’s obligation to close hereunder). Purchaser and Seller have considered
carefully the loss to Seller as a consequence of the negotiation and execution
of this Agreement, and the other damages, general and special that Purchaser and
Seller realize and recognize Seller would Sustain, but that Seller cannot
calculate with absolute certainty. Based on all those considerations, Purchaser
and Seller have agreed that the damage to Seller would reasonably be expected to
be equal to the Earnest Money. Accordingly, if all conditions precedent to
Purchaser’s obligation to consummate the transactions herein contemplated have
been waived or satisfied and if Seller has performed its covenants and
agreements hereunder, but Purchaser has breached its covenants and agreements
herein by the date of Closing, then the Escrow Agent shall pay the Earnest Money
to Seller as full and complete liquidated damages and as Seller’s sole and
exclusive remedy for such default by Purchaser. Upon proper payment of the
Earnest Money to Seller, no party to this Agreement shall have any liability to
any other party to this Agreement; and this Agreement shall, in its entirety, be
deemed null, void and of no further force and effect. If Seller has breached its
covenants and agreements under this Agreement and has failed, refused or is
unable for any reason to consummate the purchase and sale contemplated herein by
the date of Closing, then Purchaser, by written notice to the Escrow Agent,
shall be entitled to a return of the Earnest Money, and Purchaser may bring suit
for specific performance and/or damages against Seller. If the contingencies in
this Agreement (and specifically as provided in Paragraph 3.2(c)) fail to occur
within the periods provided therein, this Contract shall be null and void and
Earnest Money shall be refunded to Purchaser.

9.2 Escrow Agent. The Earnest Money shall be paid to and shall be held in escrow
by (*NAME AND ADDRESS CONFIDENTIAL*), as “Escrow Agent” at no interest. Escrow
Agent, by executing this Agreement, hereby acknowledges receipt of the Earnest
Money and agrees to hold and apply the Earnest Money as provided in this
Agreement. Except as is provided in Section 9.1 hereof, Escrow Agent shall not
disburse or otherwise take any action with respect to the Earnest Money, except
upon joint

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

instructions from Seller and Purchaser. The parties hereto hereby acknowledge
that the Escrow Agent shall have no liability to any party on account of its
failure to disburse the Earnest Money; and, in the event of any dispute as to
who is entitled to receive the Earnest Money, Escrow Agent shall have the right
to retain the Earnest Money and disburse it in accordance with the final order
of a court of competent jurisdiction or to deposit the Earnest Money with said
court, pending a final decision of such controversy. The parties hereto further
agree that Escrow Agent shall not be liable for failure of the depository and
shall only be otherwise liable in the event of his gross negligence or willful
misconduct.

10. Miscellaneous Provisions.

10.1 Entire Agreement. This Agreement constitutes the entire contemplated
agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior oral and written understandings
or agreements between the parties. This Agreement is assignable by Purchaser
with approval by Seller. Such approval will not be unreasonably withheld.

10.2 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, and their respective heirs, devisees,
personal representatives, successors and assigns.

10.3 Waiver, Modifications. Failure by Purchaser or Seller to insist upon or
enforce any of its rights shall not constitute a waiver thereof. Either party
hereto may waiver the benefit of any provision or condition for its benefit
contained in this Agreement. Nor oral modification hereof shall be binding upon
the parties, and any modification shall be in writing and signed by each of the
parties.

10.4 TIME IS OF THE ESSENCE OF THIS AGREEMENT.

10.5 Drafting. Each party hereto hereby acknowledges that all parties hereto
participated equally in the drafting of this Agreement and that, accordingly, no
court construing this Agreement shall construe it more stringently against one
party than the other.

10.6 Governing Law. This Agreement shall be governed by, and construed under,
the laws of the State of (*STATE CONFIDENTIAL*).

10.7 Rights Cumulative. Except as is provided in Section 9.1 hereof, each and
every of the rights, benefits and remedies provided to Purchaser or Seller by
this Agreement, or any instrument or document pursuant to this Agreement are
cumulative and shall not be exclusive of any other of said rights, remedies and
benefits allowed by law or equity.

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

10.8 Date. For purposes of this Agreement, the date hereof shall mean the date
Seller finally accepts this Agreement. If this Agreement is not signed by Seller
and Lender on or before February 9, 2008, then this Agreement is null and void
and of no effect.

10.9 Notices. All notices, requests, consents and other communications hereunder
shall be in writing and shall be personally delivered by means of receipted
delivery or mailed by first-class registered or certified mail, return receipt
requested, postage prepaid (and shall be effective when received):

 

(a)    if to Seller:    (*NAME AND ADDRESS CONFIDENTIAL*)       with copy to:   
(*NAME AND ADDRESS CONFIDENTIAL*)    (b)    if to Purchaser:    Troy Lowrie   
         Brent Lewis             VCG Holding Corp.             390 Union Blvd.,
Suite 540             Lakewood, CO 80228          With copies to:               
Mike Ocello          1401 Mississippi Avenue #10          Sauget, IL 62201      
      Martin A. Grusin             780 Ridge Lake Blvd., Suite 202         
Memphis, TN 38120             Facsimile: 901-682-3590       (c)    if to Escrow
Agent:    (*NAME AND ADDRESS CONFIDENTIAL*)   

10.10 Seller agrees to indemnify and hold harmless Purchaser from and against
all costs, losses, damages, liabilities, and expenses (including reasonable
attorney fees) which Purchaser may sustain by reason of the failure of closing
of sale of the Subject Property because of the failure of Seller to cure any
material default by Seller resulting because any representation and warranty of
Seller in Section 3.1 (a) through (t) shall be untrue as of the date of closing,
which costs and expenses shall include, but not be limited to, Purchaser’s costs
of loan applications, commitment fees, engineering costs of delivering documents
and correspondence, telephone expenses and surveys. Any claim for indemnity must
be made within six (6) months from date of Closing and shall be limited to
$25,000.00.

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

Portions of this exhibits indicated by “(*[TEXT]*)” have been omitted pursuant
to a request for confidential treatment and such omitted portions have been
filed separately with the Securities and Exchange Commission.

 

11. Survival of Warranties. All of the warranties and representations contained
in this Agreement or given pursuant hereto shall survive delivery of the Deed,
Bill of Sales and other documents of transfer, the closings hereunder and any
investigations made by the parties.

12. This Agreement and Purchaser’s obligations as specified herein are
specifically made contingent upon Seller and Purchaser entering into a Lease
Agreement for the land upon which the Subject Property is located.

IN WITNESS WHEREOF, the parties have hereto set their hands and seals as of the
date and year first above written.

 

    SELLER:     (*NAME CONFIDENTIAL*) 2-9-08    

/s/ (*NAME CONFIDENTIAL*)

Date signed by Seller     (*NAME CONFIDENTIAL*)     PURCHASER:     (*NAME
CONFIDENTIAL*) 2-9-08     BY:  

/s/ MICHEAL L. OCELLO

Date signed by Purchaser     TITLE:   V. PRESIDENT     ESCROW AGENT:     (*NAME
CONFIDENTIAL*)

 

    BY:  

 

Date signed by Escrow Agent     TITLE:  

 

 

Kdills/vcg/(*NAME CONFIDENTIAL*)/sales agreement.doc

MAG - V. 8 FINAL

2/9/08

 

16